Citation Nr: 1515713	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-05 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right knee disability.  

2.  Entitlement to service connection for bilateral shoulder disability.  

3.  Entitlement to service connection for bilateral hip disability.  

4.  Entitlement to service connection for low back disability.  

5.  Entitlement to service connection for hepatitis C.  

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to March 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a bilateral shoulder disability, bilateral hip disability, low back disability, and hepatitis C, as well as entitlement to a TDIU are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  The Veteran's right knee was found to be normal on his entrance examination into active duty in December 1976, and also following a pre-entry orthopedic examination in May 1977.

2.  Chronic right knee disability was present in service.

3.  The evidence does not clearly and unmistakably establish that the Veteran's current right knee disability underwent no permanent increase in severity as a result of service.


CONCLUSION OF LAW

Right knee disability was incurred in active service.  38 U.S.C.A. §§ 1111, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for a right knee disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both: a) the disease or injury existed prior to service, and b) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for a right knee disability because it was aggravated while he was serving on active duty.

The report of the Veteran's December 1976 pre-induction examination shows he underwent a right knee meniscectomy in 1973, but was not found to have any right knee abnormality on the pre-induction examination.  He subsequently underwent an orthopedic consult to ensure his knee was in sound condition in May 1977.  During his examination, the examiner indicated the Veteran was, "a powerfully built individual who walked with a normal gait."  Following a complete knee assessment, the examiner stated the Veteran had, "recovered completely from the surgery carried out on his right knee four years ago."  The examiner also stated the Veteran, "has no residual disability and can perform all the vigorous activities expected of a man of his age."  Based on the foregoing, the Board finds the presumption of soundness applies in this case, as the Veteran's right knee was noted to be in sound condition on entrance into active duty, with no residual disability shown.  

The Veteran's subsequent service treatment records (STRs) show he was treated for symptoms of knee grating, pain, and giving out on several occasions in service.
In April 1978, the Veteran was noted to have degenerative arthrosis, while in February 1979 the Veteran was diagnosed with probable chondromalacia.  During his December 1978 separation examination, the Veteran again endorsed knee trouble.  

In February 2006 the Veteran underwent a VA QTC examination at the Hillcroft Medical Clinic.  At that time, he was diagnosed with osteoarthritis of the right knee.  In December 2006 the examiner conducted a thorough review of the history of the Veteran's disability, and concluded, "given the physical nature required for military training, especially compared to routine civilian activities, it is more likely than not that the knee...to generation [sic] was accelerated."  The examiner, a medical doctor, reasoned service activities tend to accelerate the progression given the nature of the exercises and duties.  

The Veteran underwent a second VA examination in November 2012, wherein he was again diagnosed with osteoarthritis of the right knee.  The examiner, in sum, determined the Veteran's current right knee condition "clearly and unmistakably existed prior to service" and "was clearly and unmistakably not aggravated beyond its natural progress by an in-service injury, event, or illness."  In support of this conclusion, the examiner stated, "there is no evidence military service aggravated his knee beyond normal progression."  The Board notes that the examiner's rationale attempts to establish a new legal standard.  Specifically, the examiner was asked whether the evidence clearly and unmistakable shows the Veteran's disability was "not" aggravated by military service.  The examiner answered this in the affirmative; however, in support of this highly onerous standard, the examiner merely indicated the evidence did not show the condition was aggravated beyond the normal progression.  Therefore, the Board has assigned this opinion low probative value.  Additionally, the Board also notes the VA examiner attempted to devalue the opinion provided by the QTC examiner by stating the QTC examiner's opinion was, "not consistent with good medical principals [sic] or medical science."  However, the VA examiner did not provide even a scant explanation for this conclusory statement. 

In this case, the evidence indicates the Veteran experienced a right knee disability prior to service, but had fully recovered by the time he enrolled into active duty.  The evidence also shows that the Veteran's current right knee osteoarthritis is related to the chronic right knee disability present in service.  As such, the central issue is whether the Veteran's current disability was incurred during his period of active duty.  This issue requires an analysis of the presumption of soundness, and more specifically, whether the presumption has been rebutted in this case.  As noted above, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination.  In order to rebut this presumption, VA must establish by clear and unmistakable evidence: a) the disease or injury existed prior to service, and b) that the disease or injury was not aggravated by service.  

In his November 2012 medical opinion, the examiner found the Veteran's right knee disability clearly and unmistakably was not aggravated by military service; however, as noted above, the examiner did not adequately support this opinion.  Moreover, the February 2006 VA QTC examiner found the Veteran's right knee disability was "more likely than not" accelerated by the rigors of military service.  Therefore, the Board must conclude that the evidence does not clearly and unmistakably establish that the right knee disability was not aggravated by service.    Accordingly, the presumption of soundness has not been rebutted, and service connection is warranted for the Veteran's right knee disability.


ORDER

Service connection for right knee disability, currently diagnosed as right knee osteoarthritis, is granted.





REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining claims are decided.  The Board notes at the outset that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran underwent a VA examination in November 2012.  In the course of his examination, the examiner determined the Veteran's bilateral hip, bilateral shoulder and back disabilities were less likely than not caused by an in-service injury, event or illness.  In sum, the examiner determined the Veteran's disabilities first manifested after a 1991 motor vehicle accident (MVA).  The Board notes the Veteran's treatment for back and leg pain at the Jewett Orthopaedic Clinic following his 1991 MVA.  Nonetheless, the evidence does not indicate the Veteran was treated for any shoulder problem at that time.  Therefore, the examiner's rationale relative to the Veteran's bilateral shoulder disability is unsubstantiated.  In addition, the examiner found, "no evidence of complaints related to his hips in service."  However, the Veteran has not asserted he was treated for his hips in service.  Rather, the Veteran has stated his disability resulted from a slip and fall on ice in service, and his STRs do indicate he was treated for lower back pain in January 1979 after falling on ice.  A medical examiner cannot solely rely on the absence of medical records corroborating the continuity of a condition, and moreover, is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Relative to the Veteran's low back claim, the examiner concluded the Veteran's back disability resolved in service and was not treated for almost 20 years after discharge.  Again, the examiner apparently ignored both the Veteran's reports of continuity of pain since discharge, as well as the Veteran's STRs that show he continued to report back pain during his separation examination of December 1978.  Based on the foregoing, the Board finds new examinations are warranted for these disabilities.  

In addition, the Veteran asserted his disabilities may be related to his right knee disability in a VA Form 21-4138 that was received in June 2014.  To date, a medical opinion has not been requested relative to the Veteran's claim of secondary service connection. 

Finally, the Veteran has also submitted a claim for entitlement to service connection for hepatitis C.  The Veteran's STRs show he was noted to have a serum glutamic-oxaloaletic transaminase (SGOT) of 46 units in service in November 1978.  His post-service treatment notes show the Veteran has been diagnosed with hepatitis C. In a May 2014 supplemental statement of the case, the RO stated the Veteran failed to report for a scheduled VA examination in December 2012; however, it appears the examination may have been erroneously canceled by the VA clinician, in lieu of a terse conflicting medical opinion statement.  The Board notes that VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  Since the evidence presently indicates the Veteran's hepatitis C may have been incurred during his period of active duty, as evidenced by the above noted SGOT lab finding, a VA examination and medical opinion are warranted.

The issue of entitlement to a TDIU must remain in abeyance pending the development of the above noted issues, as this issue is inextricably intertwined with those issues.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not provided a prior opinion in this case, to determine the nature and etiology of his bilateral hip, bilateral shoulder, and low back disabilities. 

Based on a review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each hip, shoulder and low back disorder present during the period of the claims as to whether there is a 50 percent or better probability that the disorder:  

a) originated in service or is otherwise etiologically related to service; 

b) was caused by his service-connected right knee disability; or

c) was permanently worsened by his service-connected right knee disability.

The examiner must provide the rationale for all opinions expressed.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements regarding his in-service manifestations and continuity of symptomatology.  The examiner shall assume such statements are credible for purposes of the opinions.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC also should afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of his hepatitis C.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

Following the examination of the Veteran and the review of the relevant records and lay statements, the examiner should confirm or rule out a diagnosis of hepatitis C.  If the examiner determines that hepatitis C has not been present during the period of the claim, the examiner should explain why the diagnosis is not warranted.  If the examiner determines that hepatitis C has been present for any portion of the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the  hepatitis C is etiologically related to the Veteran's active service.  

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinion.  In addition, the examiner must include consideration of the Veteran's STRs, which note a SGOT lab finding of 46 units in November 1978. 

If the examiner is unable to provide the required opinion, he or she should explain why.

4.  The RO or the AMC should also undertake any other development it determines to be warranted, to specifically include all required notice and medical opinion development relative to the Veteran's pending appeal for a TDIU rating.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


